CHARLES J. SCHUCK, Judge.
Claimant’s horse, while being ridden across bridge No. 3, spanning a tributary of Big Coal River located near Highcoal in Boone county, broke through the floor thereof and was so badly injured that it had to be destroyed. The horse was very valuable, being a five-year old, five-gaited saddle horse, sometimes used to perform light farm work, and seemingly sound and healthy in all respects. The uncontradicted testimony shows the animal to have been worth the sum of $300.00 at the time of the accident. An inspection of the bridge by the road authorities, after the accident, showed the bridge to have been in bad condition and in need of repair. The state admitted liability and submitted to the court the question of determining the value of the horse at the time it broke through the bridge floor and was injured as herein stated.
*144Claimant had also in his first presentation of the claim asked for an award for personal injuries. He was riding the horse across the bridge in question at the time and place of the accident. However, he withdrew his claim for personal injuries and the claim was accordingly dismissed and we have now before us only the question of the value of the horse. As before stated, the evidence as to value is un-contradicted. That it was an unusually valuable animal, suited not only for saddle purposes but for work as well, is likewise proven, and we are of opinion that an award of three hundred dollars ($300.00) should be made to claimant; that there is a moral obligation on the part of the state to pay claimant, arising out of the facts and circumstances as presented, and we therefore make a recommendation accordingly.